Citation Nr: 1114857	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for trunk and stomach burns with shoulder impairment.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for trunk and stomach burns with shoulder impairment.

The Veteran moved to postpone a Board videoconference hearing scheduled in January 2011.  The motion was granted, and the hearing was rescheduled for a date in March 2011.  In a February 2011 letter, he was informed that if he failed to appear for the schedule hearing, his request would be considered withdrawn.  He failed without explanation to appear for the March 2011 hearing.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010). 


FINDING OF FACT

A current disability has not been demonstrated.  


CONCLUSION OF LAW

Truck and stomach burns with shoulder impairment were not incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in June 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was instructed to submit any relevant evidence in his possession by the June 2008 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the June 2008 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical opinions in response to his claims but such examinations or opinions are required.  His representative has contended that he should be afforded such an examination.  As explained below; however, there is no competent evidence of a current diagnosis or signs and symptoms of a current disability.  The Veteran has not reported current symptoms or treatment, and there is no medical evidence of a current disability.  His representative has reported a current symptom, namely limitation of shoulder motion, but the record does not show that the representative has any personal knowledge of this symptom.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, the evidence of record, including treatment records submitted by the Veteran, does not mention a current disability, including shoulder impairment, related to his pre-existing trunk and stomach scars.  In a May 2008 informal claim, the Veteran's representative stated that the Veteran was filing for service connection for aggravation of pre-existing burns on his trunk and axilla, or stomach and shoulder, which he received in 1958 in a house fire that resulted in severe scarring.  

In its February 2009 rating decision, the RO noted that it had asked the Veteran to submit evidence of a current disability, but none had been submitted.  As of this date, the record remains silent as to a current disability.

The informal claim noted that the Veteran reinjured his stomach and shoulder by ripping the severe scar tissue resulting in restriction of movement in his shoulder in service and his being found unfit for duty.  The informal claim did not report a current disability or any current treatment.  Likewise, the March 2009 notice of disagreement and June 2009 VA Form 9, completed by the Veteran's representative, do not report a current disability.  

In a statement dated in January 2011, the Veteran's representative asserted that the Veteran today has severe limitation of shoulder motion.  A lay person is arguably competent to observe that another exhibits limitation of shoulder motion.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Cf. 38 C.F.R. § 3.159(a)(2) (2010).  The Veteran's representative has reported no direct knowledge or observation of the Veteran's condition.  Hence, this report cannot be deemed competent evidence of current symptoms of a disability.

The Veteran has not submitted any other lay or medical evidence of a current disability at any time during the current appeal.  Without competent evidence of a current disability, the weight of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for trunk and stomach burns with shoulder impairment is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


